DETAILED ACTION
The instant application having Application No. 16/488,696 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for benefit of priority to U.S. Provisional Patent Application having Application Number 62/644,282.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As per claims 9-16, they are rejected because the applicant has provided evidence that the applicant tends the term “machine-readable media” to include non-statutory matter. The applicant describes a machine-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 106). The words “storing,” “tangible,” “encoding,” and/or “carrying” are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and 
The Examiner suggests amending the claim(s) to read as “non-transitory machine-readable media”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claims 5 and 13 recite ‘compressed parity values’ (“…overwriting the parity value with the compressed parity values.”), but there is insufficient antecedent basis for this limitation in claims 1 and 3 with respect to claim 5, and 
The examiner recommends the Applicant change this limitation to state “the compressed parity value” to overcome the 112(b) rejection above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (US 20150220385 A1, hereinafter Wood) in view of Amato et al. (US 20160085625 A1, hereinafter Amato)
As per claim 1. A NAND memory device comprising: an array of NAND memory cells organized into multiple planes and addressable by multiple page lines; [Wood teaches a NAND flash memory (para. 27, lines 3-5) arranged into rows and columns (para. 9, lines 2-4), which corresponds to the claim’s planes and page lines. (See para. 48, lines 1-3; also see Fig. 1, #130)] and a controller configured to perform operations comprising: [See fig. 1, label 132] storing a received data item in memory cells of the NAND array such that a first portion, second portion and third portion of the data item are stored in memory cells in the array such that are on different page lines and different planes with respect to each other; [Wood teaches writing a set of data diagonally across a plurality of rows and a plurality of columns (para. 9, lines 7-9, and para 48, lines 1-10), where the data item corresponds to a data stripe, which can be diagonally written in at least 3 portions (see Data Stripe 138A in fig. 3)] calculating a parity value for the received data item using the first portion, second portion, and third portion; assigning the parity value for the received data item into a first position of a parity cluster of multiple parity clusters; [Wood teaches generation of parity bits, which corresponds to parity value, using the data stripe which can be written in at least three portions as explained above, and also teaches storing parity bits of data stripes into a single storage element, where the collection of the parity bits in the storage element corresponds to a parity cluster (para. 33, lines 5-18)]
Wood further teaches the following underlined portion: and calculating a compressed parity value based upon the parity value and a second parity value of a second parity cluster of the multiple parity clusters. [Where the first and second parity values may be parity bits driven as disclosed in (para. 33, lines 13-18) from two separate data stripes, such as Data Stripe 138A and 138B in fig. 3]
However, Wood does not explicitly disclose the following underlined portion and calculating a compressed parity value based upon the parity value and a second parity value of a second parity cluster of the multiple parity clusters.
and calculating a compressed parity value based upon the parity value and a second parity value of a second parity cluster of the multiple parity clusters. 
[Amato teaches using intermediate parity values, which correspond to the claim’s parity values, from a plurality of divisions of a temporary storage areas to calculate a final parity value, which corresponds to the claim’s compressed parity value: Amato teaches storing intermediate parity values and finding a final parity value (para. 25, lines 1-4), where the intermediate parity values calculated from the initial XOR operations are stored in a temporary storage area (para. 32, lines 2-8), and where the temporary storage area is divided on the basis of their associated word lines, where each of the divided areas corresponds to a cluster and the first and the second divided areas correspond to the first and second parity clusters (see fig 6, specifically, the portion labeled TEMP. XOR AREA), and where finding a final parity value comprises performing XOR operations on the intermediate parity values stored on odd or even numbered pages of the temporary storage area across the multiple divisions (para. 33, lines 1-9), where the intermediate parity values that are stored in the first pages of the first and the second divisions correspond to the claim’s first and second parity values.]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device provided by Wood with Amato’s disclosures directed towards calculation of a parity value based on other parity values situated in different parity clusters. Doing so would allow for an improvement in data integrity by adopting “parity calculation and storage schemes … known to protect data” (para. 23).
Therefore, it would have been obvious to combine Wood and Amato for the benefit of creating a device to obtain the above specified limitations.
2. Wood in view of Amato teaches The NAND memory device of claim 1, wherein the operations of calculating the compressed parity value based upon the parity value and the second parity value of the second parity cluster comprises: and Amato further teaches selecting the second parity value from the second parity cluster based upon a relative position of the second parity value in the second parity cluster matching the relative position of the parity value in the first parity cluster. [See rejection in claim 1, where the intermediate parity values are selected for calculation based on whether the values are location in odd or even pages (para. 33, lines 1-9), such that the selection of an item on the first page in the first division, for instance, would mean also selecting the item on the first page of the second division.]
As per claim 3. Wood in view of Amato teaches The NAND memory device of claim 1, and Wood further teaches wherein the parity value is stored in a block of the NAND memory cells. [Wood teaches that the parity values may be stored in a storage element (para 33, lines 13-18), where the storage element may be a part of the storage device (“…to store data on a storage device having storage elements” (para. 60)), and where the storage device may comprise NAND flash memory (“storage devices 130 may include any suitable type of solid-state storage media including, but not limited to, NAND flash memory,” (para. 27)]
As per claim 4. Wood in view of Amato teaches The NAND memory device of claim 2, and Amato further teaches wherein the operations comprise storing the compressed parity value in a block of the NAND memory cells. [Amato shows the calculation and the storage of the final parity value, corresponding to the claim’s compressed parity value, taking place in a NAND memory system (para. 31, lines 2-5)]
7. Wood in view of Amato teaches The NAND memory device of claim 1, and Amato further teaches wherein the operations of calculating the compressed parity value comprises applying an XOR operation to the parity value and the second parity value. [See the rejection in claim 1 (para. 33, lines 1-9) for using XOR operation to calculate a final parity value corresponding to the compressed parity value from the intermediate parity values which correspond to the first and the second parity values.]
As per claim 8. Wood in view of Amato teaches The NAND memory device of claim 1, where Wood teaches the following underlined portion: wherein the operations of calculating the parity value for the received data item using the first portion, second portion, and third portion comprises applying an XOR operator to the first portion, second portion, and third portion. [Wood teaches the data item corresponds to a data stripe, which can be diagonally written in at least 3 portions (see Data Stripe 138A in fig. 3); Wood teaches generation of parity bits from the data stripe, which corresponds to parity value (para. 33, lines 13-18)]
But Wood does not explicitly disclose the following underlined portion: wherein the operations of calculating the parity value for the received data item using the first portion, second portion, and third portion comprises applying an XOR operator to the first portion, second portion, and third portion.
Amato teaches the above underlined portion [Amato teaches applying XOR operation to a plurality of data items to obtain an intermediate parity value, which corresponds to the parity value in the claim (para 25, lines 1-3; para. 32, lines 2-7)]
Wood and Amato are analogous to the claimed invention because they are in the same field of endeavor involving data protection.

Therefore, it would have been obvious to modify Wood with Amato for the benefit of creating a method to obtain the above specified limitations.
As per claim 9. Wood teaches A machine-readable medium, comprising instructions, which when executed by a machine, cause the machine to perform operations comprising: [“…principles of the present disclosure may be reflected in a computer program product on a machine-readable storage medium having machine-readable program instructions.” (para. 65)] storing a received data item in memory cells of a NAND array such that a first portion, second portion and third portion of the data item are stored in memory cells in the array that they are on different page lines and different planes with respect to each other; calculating a parity value for the received data item using the first portion, second portion, and third portion; assigning the parity value for the received data item into a first position of a parity cluster of multiple parity clusters; and calculating a compressed parity value based upon the parity value and a second parity value of a second parity cluster of the multiple parity clusters. [The rationale for the rejection in claim 1 is herein incorporated]
As per claim 10. The machine-readable medium of claim 9, wherein the operations of calculating the compressed parity value based upon the parity value and the second parity value of the second parity cluster comprises selecting the second parity value from the second parity cluster based upon a relative position of the second parity value in the second parity cluster matching the relative position of the parity value in the first parity cluster. [The rationale for the rejection in claim 2 is herein incorporated]
As per claim 11. The machine-readable medium of claim 9, wherein the parity value is stored in a block of the NAND memory cells. [The rationale for the rejection in claim 3 is herein incorporated]
As per claim 12. The machine-readable medium of claim 10, wherein the operations further comprise storing the compressed parity value in a block of the NAND memory cells. [The rationale for the rejection in claim 4 is herein incorporated]
As per claim 15. The machine-readable medium of claim 9, wherein the operations of calculating the compressed parity value comprises applying an XOR operation to the parity value and the second parity value. [The rationale for the rejection in claim 7 is herein incorporated]
As per claim 16. The machine-readable medium of claim 9, wherein the operations of calculating the parity value for the received data item using the first portion, second portion, and third portion comprises applying an XOR operator to the first portion, second portion, and third portion. [The rationale for the rejection in claim 8 is herein incorporated]
As per claim 17. A method of storing data on a NAND device that includes an array of NAND memory cells organized into multiple planes and addressable by multiple page lines, the method comprising: storing a received data item in memory cells of a NAND array such that a first portion, second portion and third portion of the data item are stored in memory cells in the array that they are on different page lines and different planes with respect to each other; calculating a parity value for the received data item using the first portion, second portion, and third portion; assigning the parity value for the received data item into a first position of a parity cluster of multiple parity clusters; and calculating a compressed parity value based upon the parity value and a second parity value of a second parity cluster of the multiple parity clusters. [The rationale for the rejection in claim 1 is herein incorporated]
As per claim 18. The method of claim 17, wherein calculating the compressed parity value based upon the parity value and the second parity value of the second parity cluster comprises selecting the second parity value from the second parity cluster based upon a relative position of the second parity value in the second parity cluster matching the relative position of the parity value in the first parity cluster. [The rationale for the rejection in claim 2 is herein incorporated]
As per claim 19. The method of claim 17, wherein the parity value is stored in a block of the NAND memory cells. [The rationale for the rejection in claim 3 is herein incorporated]
As per claim 20. The method of claim 18, further comprising storing the compressed parity value in a block of the NAND memory cells. [The rationale for the rejection in claim 4 is herein incorporated]

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Amato and Anderson (US 5191584 A, hereinafter Anderson)
As per claim 5. Amato in view of Wood teaches The NAND memory device of claim 3, and it also teaches the following underlined portion: wherein the operations comprise overwriting the parity value with the compressed parity values. [Wood teaches generation of 
However, Amato in view of Wood does not explicitly disclose the following underlined portion: wherein the operations comprise overwriting the parity value with the compressed parity values.
Anderson teaches the above underlined portion [Anderson teaches performing an XOR function on two parity values and storing the result in the location which formerly held the older parity value used in the function (col. 2, lines 60-65), where the older parity value corresponds to the claim’s parity value.]
Wood in view of Amato and Anderson are analogous to the claimed invention because they are in the same field of endeavor involving data protection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, having knowledge of Wood, Amato, and Anderson, to modify the disclosures by Wood in view of Amato to include disclosures by Anderson since both Wood in view of Amato and Anderson teach parity value calculation and storage. Therefore, it would be applying a known technique (overwriting one parity value used in the calculation with the result of the calculation) to a known device (memory device performing calculation on parity values and storing the result) ready for improvement to yield predictable results (memory performing calculation on parity values and overwriting one parity value used in the calculation with the result of the calculation).
Therefore, it would have been obvious to modify Wood, Amato, and Anderson for the benefit of creating a method to obtain the above specified limitations.
13. The machine-readable medium of claim 11, wherein the operations further comprise overwriting the parity value with the compressed parity values. [The rationale in the rejection of claim 5 is herein incorporated]

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wood in view of Amato, Haines et al. (US 20110138222 A1, hereinafter Haines), and Wakchaure et al. (US 20140281813 A1, hereinafter Wak.)
As per claim 6. Wood in view of Amato teaches The NAND memory device of claim 1, and further teaches wherein the operations comprise: calculating the second parity value based upon first, second, and third portions of a second data item; [Wood teaches calculating parity value from data stripes that can be divided into 3 or more portions (para. 33, lines 13-18; see Data Stripe 138A in fig. 3) and also teaches multiple data stripes on which the operation disclosed can be performed (see Data Stripe 138B in fig. 3, which may correspond to the second data item used to find the second parity value)]
Wood in view of Amato further teaches the following underlined portions: receiving an indication that a first portion of the data item read from the array of NAND memory cells failed an Error Correction Code check; [Wood teaches data stripe, corresponding to a data item, divided into portions (see Data Stripe 138A in fig. 3), where the first of the segment’s portions may correspond to the first portion in the claim; Wood also teaches read operations (“Accordingly, controller 132 may facilitate performance of read operations at specified addresses” (para. 29))] and recovering the first portion using the compressed parity value, the second and third portions of the data item, and the first, second, and third portions of the second data item. [Wood teaches data item divided into portions and multiple stripes corresponding to multiple data items (see Data Stripe 138A and 138B in fig. 3)]]
However, Wood in view of Amato does not explicitly disclose the following underlined portions: receiving an indication that a first portion of the data item read from the array of NAND memory cells failed an Error Correction Code check; and recovering the first portion using the compressed parity value, the second and third portions of the data item, and the first, second, and third portions of the second data item.
Haines teaches the following underlined portion: receiving an indication that a first portion of the data item read from the array of NAND memory cells failed an Error Correction Code check; [Haines teaches error recovery status based on error correction code, where a codeword associated with data may be determined to be uncorrectable (para. 49, lines 1-15)]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device provided by Wood in view of Amato with Haines’s disclosures directed towards detecting a failure to correct errors by an error correction code. Doing so would allow for greater system efficiency by addressing situations where verification and updates of data status “can take considerable time and resources to perform” (para. 1).
Therefore, it would have been obvious to combine Wood, Amato, and Haines for the benefit of creating a device to obtain the above specified limitations.
However, Wood in view of Amato and Haines does not explicitly disclose recovering the first portion using the compressed parity value, the second and third portions of the data item, and the first, second, and third portions of the second data item.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the device provided by Wood in view of Amato and Haines with Wakchaure’s disclosures directed towards recovering a failed data segment by using the remaining unfailed portions and a parity value corresponding to the segments. Doing so would promote longevity and usefulness of memory systems by allowing “proper management of the failing elements” (para. 5)


As per claim 14. The machine-readable medium of claim 9, wherein the operations further comprise: calculating the second parity value based upon first, second, and third portions of a second data item; receiving an indication that a first portion of the data item read from the array of NAND memory cells failed an Error Correction Code check; recovering the first portion using the compressed parity value, the second and third portions of the data item, and the first, second, and third portions of the second data item. [The rationale in the rejection of claim 6 is herein incorporated.]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Thursday: 8:30-6:30; Friday 8:30-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on (571)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        
/MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183